Chadwick, J.
(dissenting) — Aside from the considerations advanced by Judge Morris, in which I concur, it seems tome that the reasoning of the majority defeats itself. It proceeds upon the theory that a business once established *435must cover a whole field in its inception, rather than upon the evident fact, proven by the history of the wholé business world, that a business legitimately organized is entitled to the protection of the law in its development from a small local concern to the larger concern into which it has the natural right to grow. Another reason, and to my mind a forceful one, why the judgment of the lower court should be reversed, is that the rule allowing an injunction to protect a trade-name cannot be invoiced by defendants in this case. The business of defendants is a partnership, and it is an established principle of law that a partnership can have no property in a trade-name which imports that it is a corporation, and especially so where there is a corporation organized and doing business in the state under the same name and under the protection of the statute. Clark v. Aetna Iron Works, 44 Ill. App. 510, cited in 28 Am. & Eng. Ency. Law (2d ed.), p. 856. In the same text, at page 868, the rule is laid down that:
A peculiar collocation of words which, although descriptive in their meaning, are arbitrary in their selection and arrangement, and are not the only words which could be employed to describe the article to which they are applied, may be protected as a trade-mark. It is not always clear, nor often very material, in this class of cases, whether protection is afforded upon the ground of technical trade-mark or upon the ground of unfair competition. It is so easy to avoid any similarity, that its mere existence is almost conclusive proof of a fraudulent intent, and hence of unfair competition. At all events, a deceptive imitation will be enjoined.”
The same rule applies by analogy to trade-names. In 10 Cyc., at page 151, the general rule is stated to be that:
“While the name of a corporation is not in strictness a franchise, yet the exclusive right to its use may be protected in equity by the writ of injunction by analogy to the protection of trade-marks, just as the name of an individual, a partnership, or a voluntary association may be so protected.”
*436This would be the rule if we had no statute against the duplication of corporate names, and should certainly be applied where the policy of the law has been declared by the legislature to be that confusion in names of business concerns shall be avoided.